Case 1:19-cr-00020-SPB Document 3 Filed 08/14/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA [| O-C%-20

V. Criminal No. Erte

ANDREW GABLER

REQUEST FOR SUMMONS

To: Clerk of Court
United States District Court
Western District of Pennsylvania

Please issue a Summons instead of an Arrest Warrant for defendant Andrew
Gabler, in accordance with Rule 9 of the Federal Rules of Criminal Procedure.

It is suggested that defendant Andrew Gabler, be summoned to appear before the
Court for arraignment, to post bond and file an appearance of counsel.

It is further suggested that bond be set at $10,000 unsecured.

Offenses charged in the Indictment: fraud conspiracy, 18 U.S.C. § 1349, Count
One; bank fraud, 18 U.S.C. §§ 1344(1) and (2), Counts Two through Thirteen; and wire fraud, 18
U.S.C. § 1343, Counts Fourteen through Seventeen.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

   
  
 

By: OEP Nernst, 4
CHRISTIAN A.
Assistant U.S. Attorney
PA ID No. 75013

 

Dated: August , 2019
